Citation Nr: 1131639	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to September 2, 2005 for the grant of a 10 percent rating evaluation for service-connected pulmonary tuberculosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969 with subsequent service in the Texas National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2010, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  Service connection for pulmonary tuberculosis was granted in October 1971 and a 100 percent rating was assigned.  The rating was reduced to 10 percent in March 1973.  

2.  Thereafter, the Veteran returned to duty with the Texas National Guard and accordingly waived his right to disability pay.  

3.  On October 28, 1975, the Veteran submitted a claim for reinstatement of his disability benefits. 

4.  A June 1976 rating decision assigned a noncompensable rating for pulmonary tuberculosis, effective October 28, 1975; however, the notification letter sent that month did not provide the Veteran notice of his appellate rights.  

5.  A letter reconfirming the noncompensable evaluation was sent to the Veteran in August 1976; however, that letter also did not provide notice of his appellate rights.  

6.  In February 2006, the rating for pulmonary tuberculosis was increased to 10 percent, effective September 2, 2005.  
CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the requirements for an effective date of October 28, 1975, for the grant of a 10 percent rating for pulmonary tuberculosis are met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§3.106, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the veteran and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  Given the disposition reached in this case, the Board finds that VA has met its duty to assist the veteran in the development of the claim on appeal under VCAA.

II. Analysis

Any person entitled to compensation under any of the laws administered by the VA may renounce his right to that benefit.  38 C.F.R. § 3.106(a) (2010).  The renouncement will not preclude the person from filing a new application for compensation at any future date, and such new application will be treated as an original application.  38 C.F.R. § 3.106(b).  Unless otherwise provided, the effective date for an award of compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.
In this case, service connection for pulmonary tuberculosis was granted in an October 1971 rating decision, which assigned an initial 100 percent disability rating in contemplation of an active process.  Based on a routine review examination, the disability rating was reduced to 10 percent in March 1973.  Thereafter, the Veteran returned to duty with the Texas National Guard and accordingly waived his right to disability pay.  On October 28, 1975, once his service was complete, the Veteran applied for reinstatement of his VA disability benefits, and a June 1976 rating decision assigned a noncompensable rating for pulmonary tuberculosis.  The notification letter sent to the Veteran in June 1976 did not advise him of his appellate rights.  The Veteran requested reconsideration of the claim, and the denial of a compensable rating was continued in an August 1976 letter; however, that letter also did not advise the Veteran of his appellate rights.  

The Veteran's next communication to VA with regard to this disability was in September 2005.  The RO construed this communication as a claim for an increased rating.  In February 2006, the rating for pulmonary tuberculosis was increased to 10 percent, effective September 2, 2005.  

As noted above, there is no indication in the claims file that the Veteran was provided with notice as to his appellate rights with regard to either the June 1976 or August 1976 decisions.  While an argument could be made that the Veteran was not harmed by the failure to advise him of his appellate rights because the June 1976 decision basically reinstated service connection for an already service-connected disability, the Board notes that the noncompensable rating assigned in the June 1976 rating decision, and confirmed in August 1976, was in fact a reduction in the disability rating the Veteran had prior to returning to active duty.  From a common sense perspective, it is reasonable to conclude that when the Veteran filed for reinstatement of his VA benefits he meant reinstatement of the 10 percent rating he had prior to returning to service.  Therefore, the Veteran was harmed by not being informed as to how to appeal this rating reduction.  See In re Fee Agreement of Cox, 10 Vet. App. 361, 375 (1975), vacated on other grounds, 149 F.3d 1360 (Fed. Cir. 1998) (discussing VA's obligation to provide notice to the claimant of appellate rights); see also Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002); 38 C.F.R. § 20.200 (2010).  The fact that the Veteran was never notified of his appellate rights means that the one-year period within which to file an notice of disagreement with the rating assigned did not begin to run.  See 38 C.F.R. § 20.302(a).  Thus, his October 1975 claim remained open and the June 1976 rating action did not constitute a final decision as to that claim.  See 38 C.F.R. §§ 19.109(a) (1981) and 3.106(d) (2009); Parham v. West, 13 Vet. App. 59, 60 (1999) (quoting 48 Fed. Reg. 6,963 (1980) as having deleted altogether former 38 C.F.R. § 19.110 (disclaimer of VA's failure to provide notice) "to avoid any ambiguity" in the interpretation of former 38 C.F.R. § 19.109 (notification of appellate rights); see also Gardner v. Brown, 115 S.Ct. 552 (1994) (Any interpretive doubt in statutory (or regulatory) interpretation is to be resolved in the veteran' favor).

While the October 1975 claim for reinstatement of the 10 percent rating for pulmonary tuberculosis was still in a pending status at the RO, see 38 C.F.R. § 3.160(c), the Veteran filed a statement in September 2005 which the RO construed as a claim for increase rating.  This claim resulted in the 10 percent disability rating currently assigned.  Resolving doubt in the Veteran's favor, the Board finds that because the Veteran was not provided with his appellate rights following either the June 1976 or August 1976 decisions, the status of his claim for reinstatement of the 10 percent rating for pulmonary tuberculosis remained open and pending.  Therefore, the Board determines that the effective date for the grant of a 10 percent rating for pulmonary tuberculosis is October 28, 1975.  




ORDER

An effective date of October 28, 1975 for the grant of a 10 percent rating evaluation for service-connected pulmonary tuberculosis is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.  



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


